NUMBER 13-13-00549-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


PREMIUM ASSETS,                                                               Appellant,

                                            v.

LYDIA A. GARCIA D/B/A JOE LYNN DAZZLES
AND MORE AND LYDIA ANN GARCIA,                                               Appellees.


                    On appeal from the 214th District Court
                          of Nueces County, Texas.


                                       ORDER
     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam
       Appellees, Lydia A. Garcia d/b/a Joe Lynn Dazzles and More and Lydia A. Garcia,

have filed an emergency motion to stay this appeal. Appellees assert that counsel for

appellant has recently been convicted of wire fraud and is currently being held at a federal

detention center. They contend that a stay is necessary to maintain the status quo of the

parties and request that we stay this appeal until appellant is able to retain new counsel.
       The Court, having examined and fully considered the emergency motion to stay,

is of the opinion that it should be granted.       Accordingly, we GRANT appellees’

“Emergency Motion to Stay Appeal” and we ABATE this appeal for a period of thirty days

from the date of this order. Appellant is directed to notify the Court, on or before this

expiration of this period of time, if they have retained new counsel on appeal by filing a

notice including that attorney’s name, mailing address, telephone number, facsimile

number, email address, and State Bar of Texas identification number. See generally TEX.

R. APP. P. 6.

       IT IS SO ORDERED.

                                                       PER CURIAM


Delivered and filed the
17th day of July, 2014.